Per Curiam:

The plaintiff is a Nebraska corporation, with its principal place of business at Beatrice, Neb., and it sold through its traveling agent a number of grain-drills to the defendant. This action was brought to recover the purchase-price of the drills. The defense relied upon was that the plaintiff, being a foreign corporation and having failed to obtain a license to do business within the state, could not maintain the action. The cause came on for trial before the court and a jury. The defendant took the burden of proof, and offered evidence in support of his defense. At the close of the testimony plaintiff demurred to the evidence. The court refused to rule upon the demurrer, but dismissed the cause, on the ground that the evidence showed that plaintiff had been doing business within the state without having complied with the law.
*213Whether the plaintiff was actually engaged in business within the state in the contemplation of the Bush law was a question of fact and not of law. It was therefore error for the court to take the question from the jury and decide it.
The judgment is reversed and the cause remanded for another trial.